           Case 1:19-cv-11964-LLS Document 8 Filed 04/17/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDDIE MOISE,
                                Petitioner,
                                                           19-CV-11964 (LLS)
                    -against-
                                                           ORDER
 LEROY FIELDS,
                                Respondent.

LOUIS L. STANTON, United States District Judge:

       Petitioner, currently incarcerated at Fishkill Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254 in which he challenges his May 28,

2014 judgment of conviction in the New York Supreme Court, New York County. On April 9,

2020, the Court received Petitioner’s $5.00 filing fee.

       The Court directs Petitioner to file a declaration within sixty days of the date of this order

showing cause why the Court should not deny the petition as time-barred.

                                          DISCUSSION

       Statute of Limitations

       Petitioner’s petition may be time-barred. A prisoner seeking habeas relief under § 2254

must generally file a petition within one year from the latest of four benchmark dates: (1) when

the judgment of conviction becomes final; (2) when a government-created impediment to making

such a motion is removed; (3) when the constitutional right asserted is initially recognized by the

Supreme Court, if it has been made retroactively available to cases on collateral review; or (4)

when the facts supporting the claim(s) could have been discovered through the exercise of due

diligence. See 28 U.S.C. § 2244(d).

       Petitioner alleges that on May 28, 2014, he was convicted in the New York Supreme

Court, New York County. Court records indicate that on November 15, 2016, the New York
           Case 1:19-cv-11964-LLS Document 8 Filed 04/17/20 Page 2 of 6



Supreme Court Appellate Division, First Department, affirmed the conviction, see People v.

Moise, 144 A.D.3d 491 (1st Dep’t 2016), and that the New York Court of Appeals denied leave

to appeal on January 18, 2017, see 28 N.Y.3d 1148 (2017). Petitioner’s conviction consequently

became final on April 28, 2017, following “the expiration of [the] 90-day period of time to

petition for certiorari in the Supreme Court of the United States,” Warren v. Garvin, 219 F.3d

111, 112 (2d Cir. 2000). Petitioner then had one year from that date to file his petition. Petitioner

placed this petition in the prison mail collection box on December 10, 2019, well after the one-

year limitations period expired.

       When postconviction motions are filed before the expiration of the statute of limitations,

those motions and related state-court proceedings may toll the statute of limitations. See

§ 2244(d)(2). Postconviction motions filed after the limitations period expires, however, do not

start the limitations period anew. “[P]roper calculation of Section 2244(d)(2)’s tolling provision

excludes time during which properly filed state relief applications are pending but does not reset

the date from which the one-year statute of limitations begins to run.” Smith v. McGinnis, 208

F.3d 13, 17 (2d Cir. 2000). Section 2244(d)(2) applies only if a petitioner’s postconviction

motion was pending within the one-year limitations period.

       Here, Petitioner alleges that on September 9, 2018, he filed a motion to vacate his

judgment under N.Y. C.P.L. § 440.10. But this motion was filed after the one-year limitations

period expired; therefore, it does not appear to toll the limitations period. See § 2244(d)(2).

       Leave to File Declaration

       The Court therefore directs Petitioner to file a declaration within sixty days of the date of

this order stating why this petition should not be denied as time-barred. 1 Petitioner should allege


       1
        Petitioner should also include in the declaration a listing of (1) the dates that all
postconviction applications in state court challenging this conviction were filed, including any
                                                  2
           Case 1:19-cv-11964-LLS Document 8 Filed 04/17/20 Page 3 of 6



any facts showing that he has been pursuing his rights diligently and that some extraordinary

circumstance prevented him from timely submitting this petition. See Holland v. Florida, 560

U.S. 631, 649 (2010) (holding that one-year limitations period under § 2244(d) for habeas

corpus petitions under 28 U.S.C. § 2254 is subject to equitable tolling in appropriate cases).

                                           CONCLUSION

        Chambers will mail a copy of this order to Petitioner.

        The Court grants Petitioner leave to file a declaration within sixty days of the date of this

order showing why the Court should deny the petition as time barred. A declaration form is

attached to this order. If Petitioner timely files a declaration, the Court shall review it, and if

proper, shall order the Respondent to answer. If Petitioner fails to comply with this order within

the time allowed, and cannot show good cause to excuse such failure, the Court will deny the

petition as time-barred. No answer shall be required at this time.




petition for a writ of error coram nobis, all motions under N.Y. Crim. Proc. L. § 440, and any
other postconviction applications, (2) when any postconviction applications were decided, (3) the
dates that any appeals or applications for leave to appeal from those decisions were filed,
(4) when those appeals or applications were decided, and (5) when Petitioner received notice of
any state-court decisions on those applications and appeals. See 28 U.S.C. § 2244(d)(2).

                                                   3
           Case 1:19-cv-11964-LLS Document 8 Filed 04/17/20 Page 4 of 6



       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

SO ORDERED.

 Dated:    April 17, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
               Case 1:19-cv-11964-LLS Document 8 Filed 04/17/20 Page 5 of 6




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:19-cv-11964-LLS Document 8 Filed 04/17/20 Page 6 of 6




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
